DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview and a subsequent email with Ms. Pamela L. Granger on May 5th, 2021.
Replace the entire claim set with the following:
1. (Currently Amended) An ear inspection device configured to be at least partially introduced into a subject’s external ear canal for determining a condition of an eardrum in the subject’s external ear, wherein the ear inspection device comprises an infrared sensor unit configured to detect infrared radiation from the subject’s ear, and wherein the ear inspection device comprises a head portion exhibiting a tapering form extending along a longitudinal axis of the head portion,
wherein the ear inspection device further comprises an optical electronic imaging unit configured to capture images based on radiation in a visible range from the subject’s ear by varying an intensity of illumination provided by at least one light source to identify the eardrum, 
wherein the optical electronic imaging unit is configured to determine a spectral composition of reflections of the eardrum, once the eardrum has been identified, [[and]]
wherein the optical electronic imaging unit exhibits at least one optical axis which is arranged [[such] so that it [[can]] is configured to be positioned radially offset within the ear canal, [[and]] wherein the infrared sensor unit exhibits a visual axis which is positioned centrically within the ear canal or radially offset within a same quadrant, of a cross section of the ear canal, and wherein the radial offset of the at least one optical axis is at least factor 0.25 of a radial dimension of a distal end of the ear inspection device.

2. (Currently Amended) The ear inspection device according to claim 1 wherein the ear inspection device is configured to position both an eccentric observation point arranged on the at least one optical axis and a temperature detection point arranged on the visual axis most distal within the ear canal with respect to [[a]] the distal end of the ear inspection device.

3. (Previously Presented) The ear inspection device according to claim 1 wherein a logic unit is further configured to receive and process signals from the infrared sensor unit and the optical electronic imaging unit, wherein based on the signals, the logic unit is configured to evaluate if the at least one optical axis and/or the visual axis is in visual contact with the eardrum. 

4. (Previously Presented) The ear inspection device according to claim 3 wherein the logic unit is further configured to identify and discriminate different objects in the subject’s ear by comparing their appearance in at least two images captured by the optical electronic imaging unit from different eccentric positions within the ear canal or with illumination from different positions within the ear canal. 

5. (Cancelled) 

6. (Currently Amended) The ear inspection device according to claim 1 wherein the ear inspection device is configured to adjust the intensity of illumination [[such]] so that a tympanic cavity arranged behind the eardrum 

7. (Previously Presented)  The ear inspection device according to claim 1 wherein the infrared sensor unit comprises a plurality of infrared sensor elements for detecting infrared radiation from different regions of the ear, or wherein the infrared sensor unit is formed by an infrared camera configured to capture images based on radiation in the infrared range from the subject’s ear.

8. (Previously Presented) The ear inspection device according to claim 1 wherein the infrared sensor unit is formed integrally with the optical electronic imaging unit.

9. (Previously Presented) The ear inspection device according to claim 1 wherein the ear inspection device further comprises a mobility sensor unit configured to detect mobility of the eardrum. 

10. (Previously Presented) The ear inspection device according to claim 1, further comprising pressurization means configured to apply a varying pressure within the subject’s external ear canal.

11. (Previously Presented) The ear inspection device according claim 1 wherein the optical electronic imaging unit comprises at least one color video camera.

12. (Currently Amended) The ear inspection device according to claim 1, wherein the ear inspection device further comprises:
a handle portion allowing a user to manipulate the ear inspection device during its application; and

wherein the optical electronic imaging unit is positioned at the distal end of the head portion, wherein the at least one optical axis is arranged radially offset from the longitudinal axis, and wherein the visual axis is positioned centrically with respect to a distal tip or distal front side of the ear inspection device or is positioned radially offset from the longitudinal axis within the 

13. (Cancelled) 

14. (Previously Presented) The ear inspection device according to claim 12 wherein the optical electronic imaging unit and/or the infrared sensor unit are positioned at a distance of less than 3mm from the distal tip. 

15. (Previously Presented) The ear inspection device according to claim 12 wherein the ear inspection device further comprises a motion mechanism configured to allow displacement of the at least one optical axis or of the at least one optical axis and the visual axis relative to the handle portion.

16. (Previously Presented) The ear inspection device according to claim 15 wherein the motion mechanism is configured to rotate about the at least one optical axis or the infrared sensor unit about an axis of rotation.

17. (Previously Presented)  The ear inspection device according to claim 16 wherein the infrared sensor unit is arranged so as to maintain a predetermined distance with respect to the optical electronic imaging unit or at least one optical axis when the at least one optical axis is displaced by the motion mechanism. 

18. (Currently Amended) A method of determining a condition of a subject’s ear, wherein the method comprises
introducing an ear inspection device of claim 1, at least partially into the subject’s external ear canal, the ear inspection device comprising an infrared sensor unit and an optical electronic imaging unit, wherein the optical electronic imaging unit exhibits at least one optical axis, and wherein the ear inspection device comprises a head portion exhibiting a tapering form extending along a longitudinal axis of the head portion;
detecting infrared radiation from the subject’s ear using the infrared sensor unit, wherein the infrared sensor unit exhibits a visual axis; 
capturing at least one image based on radiation in a visible range from the subject’s ear using the electronic imaging unit, wherein capturing at least one image is carried out from at least one eccentric observation point positioned on the at least one optical axis eccentrically within the ear canal, and wherein detecting infrared radiation is carried out from a temperature detection point positioned on the visual axis and positioned centrically within the ear canal or positioned eccentrically within the ear canal 
medically characterizing [[the]] an eardrum of the subject’s ear based on the detected infrared radiation and on at least one captured image, wherein medically characterizing the eardrum includes determining a degree of reddishness of the eardrum or identifying objects within a tympanic cavity of the subject; and 
determining a condition of the subject’s ear based on the medical characterization of the eardrum.

19. (Previously Presented) The method according to claim 18, further comprising at least one of the following steps:
verifying appropriate positioning of the ear inspection device with respect to the subject’s ear based on the detected infrared radiation and/or the at least one captured image;
determining whether the ear inspection device is positioned within a left or a right ear of the subject based on the at least one captured image; and
discriminating different objects in the subject’s ear, by comparing their appearance in at least two images captured by the optical electronic imaging unit from different eccentric positions within an ear canal and/or with illumination from different positions within the ear canal.

20. (Previously Presented)  The method according to claim 18, wherein medically characterizing the eardrum further includes determining a curvature of the eardrum and/or detecting mobility of the eardrum during pressurizing the eardrum. 

21. (Previously Presented) The method according to claim 18, further comprising providing a user with information indicating a likelihood of a specific disease. 

22. (Previously Presented)  The method according to claim 18, wherein identifying objects within the tympanic cavity comprises transilluminating the eardrum and capturing at least one image of light reflected from the tympanic cavity in order to obtain information about the tympanic cavity.

23. (Currently Amended) A method of determining temperature of a subject’s eardrum and medically characterizing the eardrum, wherein the method comprises
introducing an ear inspection device, according to claim 1, at least partially into the subject’s external ear canal, the ear inspection device comprising an infrared sensor unit and an optical electronic imaging unit, wherein the optical electronic imaging unit exhibits at least one optical axis, and wherein the ear inspection device comprises a head portion exhibiting a tapering form extending along a longitudinal axis of the head portion;
detecting infrared radiation from the eardrum using the infrared sensor unit, wherein the infrared sensor unit exhibits a visual axis; and
capturing at least one image based on radiation in a visible range from the eardrum using the electronic imaging unit,
wherein capturing at least one image is carried out from at least one eccentric observation point positioned on the at least one optical axis eccentrically within the ear canal, and wherein detecting infrared radiation is carried out from a temperature detection point positioned on the visual axis and positioned centrically within the ear canal or radially offset within a same quadrant of a cross section of the ear canal medically characterizing the eardrum based on determining color information or brightness and color information in the at least one image of the eardrum by a logic unit, wherein medically characterizing the eardrum includes determining a degree of reddishness of the eardrum or identifying objects within a tympanic cavity of the subject, and wherein the radial offset of the at least one optical axis is at least factor 0.25 of a radial dimension of a distal end of the ear inspection device; and 
determining a condition of the subject’s ear based on the medical characterization of the eardrum.

24. (Previously Presented) The ear inspection device according to claim 1, wherein the condition of the subject’s ear is temperature. 

25. (Cancelled) 

26. (Cancelled) 

27. (Previously Presented) The ear inspection device according to claim 4, wherein the different objects in the subject’s ear include earwax, hair, or the eardrum.

28. (Currently Amended) The ear inspection device according to claim 6, wherein the ear inspection device is configured to adjust the intensity of illumination [[such]] so that light emitted by the at least one light source at least partially transilluminates the 

29. (Cancelled) 

30. (Previously Presented) The ear inspection device according to claim 12, wherein the optical electronic imaging unit is positioned at the distal tip.

31. (Cancelled)

32. (Currently Amended) The ear inspection device according to claim [[13]] 1, wherein the radial offset of the at least one optical axis is at least factor 0.3 of the radial dimension of the distal end.

33. (Previously Presented) The ear inspection device according to claim 32, wherein the radial offset of the at least one optical axis is at least factor 0.35 of the radial dimension of the distal end.

34. (Previously Presented) The ear inspection device according to claim 14, wherein the optical electronic imaging unit and/or the infrared sensor unit are positioned at a distance of less than 2mm from the distal tip.

35. (Previously Presented) The ear inspection device according to claim 34, wherein the optical electronic imaging unit and/or the infrared sensor unit are positioned at a distance of less than 1mm from the distal tip.  

36. (Previously Presented) The ear inspection device according to claim 16, wherein the axis of rotation is the longitudinal axis.

37. (Previously Presented) The method according to claim 18, wherein the condition of the subject’s ear is temperature.



39. (Previously Presented) The method according to claim 18, wherein detecting infrared radiation is carried out from a temperature detection point positioned eccentrically within the ear canal within a same quadrant of the cross section of the ear canal.

40. (Previously Presented) The method according to claim 19, wherein the different objects are earwax, hair, and the eardrum.

41. (Previously Presented) The method according to claim 19, wherein the illumination is from different eccentric positions within the ear canal.

42. (Previously Presented) The method according to claim 18, wherein medically characterizing the eardrum includes determining a convexity of the eardrum.

43. (Previously Presented) The method according to claim 21, further comprising providing a user with information indicating a likelihood of otitis media.

44. (Currently Amended) The ear inspection device according to claim 1, wherein the optical electronic imaging unit is configured to determine a degree of reddishness of the eardrum, once the eardrum has been identified.

45. (Currently Amended) The ear inspection device according to claim 1, wherein the ear inspection device further comprises a logic unit configured to medically characterize the eardrum based on determining color information or brightness and color information in at least one image of the images of the eardrum and determine a condition of the subject’s ear based on the medical characterization, wherein medically characterizing the eardrum includes determining a degree of reddishness of the eardrum or identifying objects within a tympanic cavity of the subject.

46. (Currently Amended) The ear inspection device according to claim 1, 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The ear inspection device and method of use, wherein an optical electronic imaging unit is positioned radially offset from a longitudinal axis of a tapered head portion by a factor of 0.25 of a distal end dimension of the ear inspection device, is not disclosed in the prior art and would not have been obvious to a person having ordinary skill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner
Art Unit 3793